DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Current Status of 17/119,661
This Office Action is responsive to the amended claims of 02/22/2021. 
Claims 1-21 have been examined on the merits. Claims 3-5, 7, 8, 11, 13, 14, 16-20 are currently amended. Claims 1, 2, 6, 9, 10, 12, 15, and 21 are original. 
Priority
This application has priority claimed to provisional application 62/946,581, filed on 12/11/2019. 
Claims have support from 62/946,581 therefore, 12/11/2019 is assigned as the instant application’s effective filing date.
Information Disclosure Statement
The information disclosure statements (IDS) both submitted on 02/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 rejected under 35 U.S.C. 103 as being unpatentable over:
TAVAZOIE (WO Patent No. 2014/071067 A2, referenced in IDS of 02/22/2021), 
in view of: 
MARTINEZ (U.S. Patent No. 9,884,813 B1, referenced in IDS of 02/22/2021),
and in view of: 
KEANE (Keane, Maccon.  “FOLFIRI Therapy-14 day, NCCP Chemotherapy Regimen.”  Published October 1, 2015), 
as evidenced by: 
FDA (“Camptosar (Irinotecan) Injection, intravenous infusion”, FDA, Published:  December 2014), 
and in view of: 
AMERICAN CANCER SOCIETY (“What is Cancer Recurrence?”, American Cancer Society, Last Revised:  February 12, 2016).

The instant claims of 1-4 are drawn to a method of treating cancer in a subject by administering between 1500 mg to about 4000 mg of R-guanidinopropionic acid (equivalent to “β-GPA” and referred to hereinafter as B-GPA herein), to the subject twice a day. The instant claims 5, 6, and 11 are drawn to the method which further comprises administering one or more other anti-cancer therapies, such as radiation therapy, surgery, and/or one or more therapeutic agents. The instant claims 7 and 8 further define the therapeutic agents as folinic acid, fluorouracil, irinotecan, and/or oxaliplatin. The instant claim 9 is drawn to a method comprising administering about 180 mg/m2 of irinotecan intravenously over 90 minutes concurrently with about 400 mg/m2 folinic acid intravenously over 120 minutes followed by an about 2400 mg/m2 
Determining the scope and contents of the prior art:
TAVAZOIE teaches a method of treating cancer in a subject in need by administering 0.01-100 mg/kg of B-GPA (page 22), which teaches all the limitations of claims 1-4 except the dosage. 
TAVAZOIE teaches administering one or more anti-cancer therapies, such as chemotherapeutic, radiotherapeutic, and anti-angiogenic agents, alone or in combination (page 22 lines 6-8), which teaches instant claims 5 and 6. TAVAZOIE teaches surgery as part of a treatment regimen (page 1 lines 27 and 28), which teaches instant claims 6 and 11. TAVAZOIE further teaches the co-administration of two or more agents/therapies and teaches the first agent/therapy administered followed by a second agent/therapy administered (page 22 lines 9-11), which helps teach instant claims 5 and 12. TAVAZOIE teaches recurrence following surgery (the most common form of 
TAVAZOIE also teaches therapeutic agents of fluorouracil, oxaliplatin, irinotecan, and folinic acid (page 3 lines 24 and 25), which teaches instant claims 7 and 8. 
TAVAZOIE teaches that the subject is identified to have, or to be at risk of having, metastatic colon cancer (page 3 lines 28-29), which teaches instant claims 17.
TAVAZOIE teaches the cancer is metastatic colon cancer (page 2 lines 8-9), which teaches claims 13, 14, and 15.  
TAVAZOIE also teaches gastric cancer (page 5 line 24) and adenocarcinoma (page 9 line 31), which teaches claim 15 and 14.
TAVAZOIE teaches the colon cancer or metastatic colon cancer that is resistant to chemotherapeutics or targeted therapies (page 4 lines 4-7), which teaches instant claim 18. 
TAVAZOIE teaches CKB as a marker of determining tumor activity (page 3 lines 7-16 and page 5 lines 7-16).  TAVAZOIE teaches a method of decreasing the expression level or activity of CKB (page 3 line 9). TAVAZOIE also teaches a method of identifying a compound useful for treating colon cancer, which includes obtaining a test cell capable of expressing CKB, and later treating the colon cancer with a test compound, such as B-GPA (page 3 lines 7-16 and page 5 lines 7-16). TAVAZOIE teaches decreasing the level of CKB, which teaches the cancer must express CKB from instant claim 16. 

KEANE teaches the dosages and timing of FOLFIRI therapy, which is a treatment of irinotecan, folinic acid, and fluorouracil (page 1). KEANE teaches irinotecan administered intravenously over 90 minutes with a dosage of 180 mg/m2 and concurrently administering 400 mg/m2 folinic acid over 2 hours, and then followed by administering about 2400 mg/m2 infusion of fluorouracil intravenously over 46 hours (page 1). KEANE also teaches irinotecan and the folinic acid can be infused at the same time by using a y-connector placed immediately before the injection site (page 1). KEANE teaches repeating the FOLFIRI therapy of every 14 days (page 1).  This helps reject claim 9.
FDA is relied upon for the beneficial teachings that FOLFIRI therapy is a well-known therapy consisting of irinotecan, folinic acid, and fluorouracil (page 1). FDA also corroborates the timings of the FOLFIRI therapy dosages (page 1). 
AMERICAN CANCER SOCIETY teaches cancer recurrence, which is defined as cancer found after treatment (page 1). AMERICAN CANCER SOCIETY also teaches these types of cancer can progress (page 2). It is commonly known in the art that multiple and different rounds of treatment are required for recurrent cancers (page 2 and 3), which teaches instant claim 19. 
Ascertaining the differences between the prior art and the claims at issue:
	While TAVAZOIE teaches administering B-GPA to treat cancer (page 22), administering one or more anti-cancer therapies such as radiation therapy (page 22 
While MARTINEZ teaches B-GPA as a treatment of cancer and as a succinate salt as well as in a 2:1 ratio (column 1 line 36; and table 18 and column 30 line 5), MARTINEZ does not teach all of the limitations of each rejected claim. 
While KEANE teaches the dosages and timing of FOLFIRI therapy (page 1), KEANE does not teach all the limitations of each rejected claim.
While AMERICAN CANCER SOCIETY teaches cancer recurrence after treatment, AMERICAN CANCER SOCIETY does not teach all of the limitations of each rejected claim.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of anti-cancer therapeutics useful for treating gastrointestinal cancers such as colon cancer, and possesses the technical knowledge 

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 1-21 are prima facie obvious in light of the combination of references TAVAZOIE, MARTINEZ, KEANE (as evidenced by FDA), and AMERICAN CANCER SOCIETY. 
The artisan would find obvious before the effective filing date of the claimed invention to tailor the dosages of B-GPA as taught by TAVAZOIE to arrive at the instantly claimed invention.
The artisan would be motivated to treat one or more of the metastatic gastrointestinal cancers of TAVAZOIE (see, above) with a dose tailored amount of the 0.01-100 mg/kg of B-GPA (TAVAZOIE page 22; page 2 lines 8-9; page 5 line 24; page 9 line 31; and page 4 lines 4-7). Doctors and Pharmacists regularly tailor doses of medicaments to achieve similar results in different patient populations based on patient size and body mass index.  For example, a small child would be prescribed a very different dosage of B-GPA versus a full-grown adult. The artisan would be expected to optimize the dosage (concentration and how often said concentration is administered referred to as “dose tailoring”) of B-GPA, including the widely utilized B-GPA succinate 
Furthermore, the artisan would be motivated to monitor the levels of CKB tumor biomarker during B-GPA treatment.  The artisan would expect that B-GPA administration would be effectively treating the cancer if CKB levels fell during B-GPA treatment as CKB is understood to be a marker of determining tumor activity (TAVAZOIE page 3 lines 7-16 and page 5 lines 7-16).  This rejects claims 1 and 16.
Furthermore, the artisan would be motivated to add B-GPA to one or more of the commonly prescribed radiation and surgery anti-cancer therapies, especially for metastatic cancers and for cancers resistant to one or more therapeutic agents (TAVAZOIE page 1 lines 28 through page 2 lines 2; page 1 line 27-28; page 22 line 6-8; and AMERICAN CANCER SOCIETY pages 2-3). The artisan would expect that by adding the commonly prescribed B-GPA administration to at least one of surgery and radiation anti-cancer therapies, that the cancer disease progress would be more effectively controlled than without B-GPA (TAVAZOIE and MARTINEZ).  Moreover, if surgery is chosen, then the artisan would be expected to follow the surgery with B-GPA administration since cancer recurrence after surgery is a common cause of death 
Furthermore, the artisan would be motivated to add one or more of the commonly prescribed therapeutic agents:  folinic acid, fluoruracil, irinotecan, and/or oxaliplatin anti-cancer therapies in addition to administering B-GPA to the treatment of any metastatic cancers (TAVAZOIE page 1 lines 28 through page 2 lines 2; page 1 line 27-28; page 22 line 6-8; and AMERICAN CANCER SOCIETY pages 2-3).  The artisan would expect that by adding these additional anti-cancer therapeutic agents in the commonly prescribed/FDA-approved dosages (which match those of claims 9-10) (KEANE page 1) that that the metastatic disease progress would be more effectively controlled.  This teaches claims 7-10 and 13.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
A prior art search retrieved applicable art.  See “SEARCH 6” in enclosed search notes.
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results of “SEARCH 6” and did not retrieve applicable art.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625